Citation Nr: 1709911	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-11 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for low back strain with transitional L5, narrowed L3 and L5 prior to March 3, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to an initial compensable rating for a left thumb sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was most previously before the Board in September 2015.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence (January 2017 VA knee examination) reveals that the Veteran is gainfully employed.

The claim of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 3, 2016 the Veteran's low back disability was manifested by complaints of pain but was not productive of functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, and the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

2.  From March 3, 2016 the Veteran's low back disability was manifested by complaints of pain and limitation of motion but was not productive of functional impairment comparable to unfavorable ankyloses of the entire thoracolumbar spine.

3.  From November 5, 2009, the Veteran's left thumb strain is manifested by pain and instability that equals or approximates limitation of thumb motion resulting in a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for low back strain with transitional L5, narrowed L3 and L5 prior to March 3, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for an initial rating in excess of 40 percent for low back strain with transitional L5, narrowed L3 and L5 from March 3, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2016).

3.  The criteria for an initial compensable rating for left thumb strain prior to November 5, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228 (2016).

4.  The criteria for an initial rating of 10 percent for left thumb strain from November 5, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in April 2007.
 
With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain VA examinations and opinions regarding the Veteran's increased rating claims, and such has been undertaken.  Accordingly, all directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Rating history

A November 2007 RO decision granted the Veteran service connection for low back strain with transitional L5, narrowed L3 and L5 (low back disability) and assigned a rating of 10 percent, effective March 1, 2007.  In a May 2016 RO decision the Veteran's low back disability rating was increased to 40 percent, effective March 3, 2016.

I.  Prior to March 3, 2016

The evidence for this time periods includes VA spine examinations conducted in September 2007, January 2013, and December 2015.  These examinations have revealed diagnoses of myofascial lumbar syndrome and degenerative disc disease of the lumbar spine.  Range of motion testing during these examinations has revealed lumbar spine flexion of 80-90 degrees or greater and extension to 15-30 degrees or greater, with no examination revealing combined range of motion of the thoracolumbar spine greater than 120 degrees, or any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

During the VA examinations some pain on range of motion testing was noted, as well as some tenderness of the spine, and the Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence does not, however, indicate a disability picture comparable to having low back flexion greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, as is required for an higher evaluation under Diagnostic Code 5237.  In this regard, the Board observes that the September 2007, January 2013, and December 2015 VA spine examiners specifically stated that the Veteran had no additional loss of range of motion or function with repetitive movement, and strength testing has been 5/5.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted (right lower extremity radiculopathy) by the RO.  As the medical evidence does not show such impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

II.  From March 3, 2016

In order to receive a rating in excess of 40 percent, the Veteran would have to demonstrate unfavorable ankyloses of the entire spine.  At the March 2016 VA spine examination the Veteran had forward flexion to 30 degrees, with 10 degrees extension.  While the Veteran has significant limitation of the lumbar spine, unfavorable ankyloses of the entire spine has not been shown or approximated.

In sum, a rating of 10 percent prior to March 3, 2016 for low back disability and a rating in excess of 40 percent from March 3, 2016 for low back disability is not warranted.


Left thumb

A November 2007 RO decision granted the Veteran service connection for left thumb strain and assigned a noncompensable rating, effective March 1, 2007.

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.

The Veteran has undergone VA examinations of the left thumb in September 2007, November 2009, January 2013, and April 2016 and has been diagnosed with chronic sprain, left thumb metacarpophalangeal (MP)  joint.  The Veteran has complained of chronic left thump pain and a loss of grip strength of the left hand.

The Board notes that at the April 2016 VA examination the Veteran demonstrated a gap between the pad of the left thumb and the fingers of 2.5 cm, a finding that supports a 10 percent rating under Diagnostic Code 5228.  While a finding of a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers had not been shown prior to April 2016, the Board must take into account the additional limitations the Veteran experiences.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this regard, the Board notes that beginning with the November 2009 VA examination the examiners have noted such findings as left thumb instability and loss of grip strength.  In fact, the November 2009 VA examiner characterized the Veteran's left thumb instability as "marked" and further indicated that the Veteran had "no strength" in left thumb extension.  As such, the Board finds that the Veteran has had additional limitation on the functionality of his left thumb that has approximated limitation of thumb motion resulting in a gap of 1 to 2 inches (2.5 to 5.1 cm) since the November 5, 2009 VA hand and fingers VA examination, and a 10 percent rating from November 5, 2009 is warranted.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's low back and left thumb disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences back and left thumb symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for low back strain with transitional L5, narrowed L3 and L5 prior to March 3, 2016 is denied.

An initial staged rating in excess of 40 percent for low back strain with transitional L5, narrowed L3 and L5 from March 3, 2016 is denied.

An initial compensable rating for left thumb strain prior to November 5, 2009 is denied.

An initial staged rating of 10 percent for left thumb strain from November 5, 2009 is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

As for the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter, the Board notes that significant evidence pertaining to this issue has been associated with the claims file (including a January 2017 VA examination) since the last AOJ adjudication in May 2016.  Therefore, the Board finds that this matter must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial rating in excess of 10 percent for the residuals of left knee arthroscopy and anterior cruciate ligament reconstruction prior to January 7, 2013 and in excess of 20 percent thereafter, to include consideration of all relevant evidence submitted since the issuance of the last supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


